   Case: 1:16-cr-00107 Document #: 173 Filed: 10/06/20 Page 1 of 13 PageID #:649




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION


UNITED STATES OF AMERICA                      )
                                              )      16 CR 107
             v.                               )
                                              )      Honorable Andrea R. Wood
GABRIEL ROSAS                                 )

              GOVERNMENT=S SENTENCING MEMORANDUM

      Over the course of two meetings, Gabriel Rosas sold three firearms and almost

30 grams of cocaine to a person who, unbeknownst to Rosas, was cooperating with

federal law enforcement. Rosas was subsequently charged in a three-count

superseding indictment, and pled guilty to Counts One and Two, which charged him

with possession of a firearm by a convicted felon on the dates of the transactions

between the defendant and the confidential source. As further detailed below, the

defendant has a long and violent criminal history, and a sentence within the advisory

custody Guidelines range is sufficient but not greater than necessary to satisfy the

principles set forth in the United States Sentencing Guidelines and 18 U.S.C. §

3553(a).

 I.   ADVISORY CUSTODY GUIDELINES CALCULATION

      Offense Level – Chapter Two

      Counts One and Two group together. As set forth in the plea agreement, the

parties agreed that, pursuant to Guideline § 2K2.l(a)(4), the base offense level was 20

because the defendant committed any part of the instant offense subsequent to

sustaining one felony conviction for either a crime of violence or a controlled
   Case: 1:16-cr-00107 Document #: 173 Filed: 10/06/20 Page 2 of 13 PageID #:650




substance offense, namely the conviction described in paragraph 9(c)(vi) of the plea

agreement, that is, possession of a controlled substance with intent to deliver. (R. 154,

at ¶9(b)(ii)). The probation office found that the defendant’s base offense level was 24

in light of the above conviction as well as the defendant’s conviction for conspiracy to

commit first-degree murder. (PSR, ¶14). The government disagrees insofar as

conspiracy to commit first-degree murder does not qualify as a crime of violence for

purposes of the Sentencing Guidelines. See United States v. D’Antoni, 916 F.3d 658

(7th Cir. 2019). The probation office further determined that the defendant’s

conviction for aggravated battery likewise did not qualify as a crime of violence. (PSR,

at ¶15). The government agrees -- the defendant was convicted under the insulting

or provoking nature of the Illinois aggravated battery statute and thus, that

conviction does not qualify as a crime of violence under the Guidelines. See United

States v. Evans, 576 F.3d 766 (7th Cir. 2009). Accordingly, the government’s position

is that the defendant’s base offense level is 20 based on the conviction for possession

of a controlled substance with intent to deliver, as set forth in the plea agreement.

      Number of firearms under § 2K2.1(b)(2)

      The probation office also added two levels under § 2K2.1(b)(1) because the

offense conduct included at least three firearms. (PSR, at 16). The government agrees

that this two-level increase applies, although it was not included in the plea

agreement.

      Trafficking of firearms under § 2K2.1(b)(5)

      As further set forth in the plea agreement, it is the government’s position that,



                                           2
    Case: 1:16-cr-00107 Document #: 173 Filed: 10/06/20 Page 3 of 13 PageID #:651




pursuant to Guidelines § 2K2.l(b)(5), the offense level is increased by four levels

because defendant engaged in the trafficking of firearms. (R. 154, at ¶9(b)(iii)). The

defendant disagrees that this enhancement applies. The probation office determined

that this specific offense characteristic applied. (PSR, at ¶17).

       Section 2K2.1(b)(5) provides for a four-level adjustment if the defendant

engaged in firearms “trafficking” in connection with the firearms offense of

conviction, and trafficking is defined as (1) selling at least two firearms to (2) someone

whose possession would be unlawful or who intends to use the firearms unlawfully.

U.S.S.G. § 2K2.1 n. 13(A).1 The defendant transferred or disposed of more than two

firearm to another person (that is, the confidential source), and therefore, the

question is whether the defendant “knew or had reason to believe” that (1) transfer

to the confidential source was unlawful or (2) the confidential source intended to use

the firearms unlawfully. The government contends that several facts support the

inference that the defendant knew or had reason to believe that the confidential

source would use or dispose of the firearms unlawfully.

       First, during the second transaction on March 18, 2015, the defendant sold the

confidential source 29 grams of cocaine along with the two firearms. The confidential

source’s agreement to buy illegal controlled substances certainly suggested to the

defendant that the source was likely “intended to use or dispose of the firearm[s]




1The government notes that the Guidelines allow for the number of firearms
enhancement under (b)(1) and the trafficking enhancement under (b)(5). U.S.S.G.
2K2.1 cmt. N 13(D) (“In a case in which three or more firearms were both possessed
and trafficked, apply both subsections (b)(1) and (b)(5)”).
                                            3
   Case: 1:16-cr-00107 Document #: 173 Filed: 10/06/20 Page 4 of 13 PageID #:652




unlawfully.” U.S.S.G. § 2K2.1 n. 13(A)(II).

       Second, during the same transaction on March 18, the confidential source and

the defendant discussed recent violence in the area and how the source and fellow

gang members needed firearms to retaliate. Specifically, the confidential source

advised the defendant that he (the source) needed to “grab that [firearm] right quick,

cause they just, they just lit this n-----’s crib up,” referring to why the source needed

the firearm quickly and the source’s purported plan to give the firearm to fellow gang

members. The defendant asked the source who did the shooting, and the CS replied,

“them Hooks [Vice Lords street gang],” a rival of the Latin Kings, the gang to which

the defendant and the confidential source belonged. The confidential source stated:

“That shit’s going down. It’s like a war zone,” referring to the ongoing battle between

the Latin Kings and Vice Lords. Later in the same conversation, the confidential

source advised the defendant that he (the source) planned to drop the guns off in the

“neighborhood … because they they really need it,” referring to the Latin Kings street

gang. The conversation between the defendant and the confidential source

demonstrate that the source – as far as the defendant understood – intended to use

or dispose of the firearms unlawfully by providing them to fellow gang members to

use to retaliate.

       Based on the foregoing, the government contends that the defendant knew or

had reason to believe that the source intended to use or dispose of the firearms

unlawfully in light of the source’s contemporaneous purchase of illegal narcotics and

the source’s stated purpose to provide the guns to fellow gang members to use in a



                                           4
    Case: 1:16-cr-00107 Document #: 173 Filed: 10/06/20 Page 5 of 13 PageID #:653




violent conflict with another gang.

       “In Connection with Another Felony Offense” under § 2K2.1(b)(6)(B)

       As set forth in the plea agreement, it is also the government’s position that,

pursuant to Guidelines § 2K2.l(b)(6)(B), the offense level is increased by four levels

because defendant possessed the firearm in connection with another felony offense.

The defendant disagrees that this enhancement applies. The probation office found

that this enhancement did not apply. (PSR, at ¶¶18-20).

       Section 2K2.1(b)(6)B) provides for a four-level increase where the defendant

(1) used or possessed the firearms in connection with another felony, or (2) possessed

or transferred the firearm with knowledge, intent, or reason to believe that they will

be used in connection with another felony offense. The government contends that the

defendant transferred the firearms to the confidential source with knowledge, intent,

or reason to believe that they would be used in connection with another felony offense.

       For the same reasons noted above with respect to the trafficking

enhancement,2 the defendant and the confidential source discussed the source’s

intention and plan to bring the firearms to fellow gang members to use and retaliate

against other persons. In point of fact, the defendant asked about the violent conflict




2Application of the trafficking enhancement under (b)(5) and the in-connection-with
enhancement under (b)(6)(B) is not double counting. See United States v. Rodriguez,
884 F.3d 679, 681 (7th Cir. 2018) (“Nicolas Rodriguez argues that the district court
improperly double counted when it applied both the trafficking and other-felony
enhancements. But double counting is only forbidden when the text of the
guidelines or the commentary expressly prohibits it. Because the guidelines do not
prohibit simultaneous application of the trafficking and other-felony enhancements,
we AFFIRM the district court’s sentence.”).
                                          5
   Case: 1:16-cr-00107 Document #: 173 Filed: 10/06/20 Page 6 of 13 PageID #:654




and the source responded that, “It’s like a war zone.” In this way, the context of the

conversation is clear, and the defendant transferred the firearms to another person

with knowledge, intent, or reason to believe that they will be used in connection with

another felony offense. See United States v. Jemison, 237 F.3d 911, 918 (7th Cir. 2001)

(applying the “in connection with another felony offense” enhancement under

subsection (b)(5) where the defendant admitted he intended to provide guns to a gang

and explaining: “We are well aware that judges and the public are not blissfully

ignorant of the connection between criminal violence and street gangs. Like the trial

judge stated, we believe it would be “naive” for either the trial court or this court to

conclude that Carter never had any reason to believe that the firearms he supplied

to the Gangster Disciples would be used in the commission of future felonies.”).

       Obstruction of justice and acceptance of responsibility – Chapter 3

       As also set forth in the plea agreement, it is the government’s position that,

pursuant to § 3Cl.l, the offense level is increased by two levels because the defendant

willfully obstructed or impeded, or attempted to obstruct or impede, the

administration of justice with respect to the prosecution. Along the same lines, the

government contends that the defendant is not entitled to the reduction for

acceptance of responsibility.

      Section 3C1.1 provides for a two-level upward adjustment where “the

defendant willfully obstructed or impeded, or attempted to obstruct or impede, the

administration of justice with respect to the investigation, prosecution, or sentencing

of the instant offense of conviction . . . .” United States v. Sandoval, 747 F.3d 464, 468,



                                            6
   Case: 1:16-cr-00107 Document #: 173 Filed: 10/06/20 Page 7 of 13 PageID #:655




(7th Cir. 2014). Application notes 4(F) and (H) to Guideline § 3C1.1 provides examples

of obstruction of justice, including, among others “providing materially false

information to a judge or magistrate judge” and “providing materially false

information to a probation officer in respect to a presentence or other investigation

by a court,” respectively. U.S.S.G. § 3C1.1, cmt. n. 4(F) & 4(H). The government bears

the burden to prove beyond a preponderance of the evidence that the obstruction

applies. United States v. Ellis, 548 F.3d 539, 545 (7th Cir. 2008) (citation omitted).

      As set forth in the government’s version of the offense, the defendant made

false statements to the magistrate judge during the bond hearings in this matter, in

which the defendant claimed to be suffering from an illness when, in truth and fact,

he was not. Specifically, the defendant advised the pretrial services officer that he

had been diagnosed with cancer in 2012 and that the cancer spread to his abdomen,

lungs and spine. Medical records for the defendant demonstrated that, at the time of

the detention hearings, the defendant no longer suffered from cancer. Attached to the

government’s version of the offense as Exhibit 6 was a transcript of a detention

hearing on April 8, 2016, in which the magistrate judge found that the defendant lied

to pretrial services about his then-health situation:

                    The other thing that’s troubling to me and that
             undercuts the honesty issue is that you told pretrial
             services that you currently have cancer, that you’re
             receiving chemotherapy every three months at Silver Cross
             Hospital. And you sat here during multiple hearings in this
             case while Mr. Rascia was trying to get the medical records
             that you have for that, and where the Court and counsel
             talked about the -- you know, your current health situation,
             which everybody was understanding was currently
             suffering from cancer and needing chemotherapy every

                                           7
   Case: 1:16-cr-00107 Document #: 173 Filed: 10/06/20 Page 8 of 13 PageID #:656




             three months.

                    When the medical records were produced, they
             undercut that you -- the medical records show, and nobody
             disputes that now, that although you did have cancer,
             which is a serious medical condition, and it had spread, you
             underwent treatment for that in years past, and right now
             you’re in remission. And the United States Marshal Service
             took you for a PET scan and a full body scan, and the
             doctors reported that you are free of cancer right now.

                   So the statement to pretrial services that you were
             undergoing treatment for cancer was not true.

PSR, Government’s Version of the Offense, Exhibit 6, at 16-17 (emphasis added).

      The defendant’s health status was no doubt material to the Court’s bond

determination, which is borne out by the fact that the Court held multiple bond

hearings and the parties went to great lengths to obtain the defendant’s medical

records and determine his health status, as reflected in above passage from the

magistrate judge.

      The government contends that the defendant’s lies about his health situation

to pretrial services and the Court constituted an attempt to obstruct justice under the

Guidelines. See e.g., United States v. Bedolla-Zavala, 611 F.3d 392 (7th Cir. 2010)

(affirming application of obstruction-of-justice enhancement based on defendant’s act

of providing a false name and date of birth to the pretrial services officer who was

preparing a bail report for the court, and of falsely representing himself to be a legal

resident of the United States).

      Turning to acceptance of responsibility, the Guidelines make it clear that,

where a defendant engages in conduct that results in the obstruction enhancement,



                                           8
   Case: 1:16-cr-00107 Document #: 173 Filed: 10/06/20 Page 9 of 13 PageID #:657




that defendant “ordinarily” has not accepted responsibility and hence will not receive

the customary three points that goes along with such acceptance. U.S.S.G. § 3E1.1,

cmt. n. 4. The general suggestion that the defendant who obstructed justice has also

not accepted responsibility “is a presumption that can be rebutted by the defendant

only in ‘extraordinary cases.’” United States v. Black, 636 F.3d 893, 900 (7th Cir.

2011). A defendant, as such, bears the burden to rebut the presumption and

demonstrate acceptance of responsibility. United States v. Sherwood, 47 F.3d 1174,

1995 WL 76863, at *3 (7th Cir. 1995) (Table).

      The government contends that the defendant cannot demonstrate that his case

qualifies as extraordinary. While the defendant pled guilty, pleading guilty is not

extraordinary. United States v. Monem, 104 F.3d 905, 910-11 (7th Cir. 1997). Even

cooperating with law enforcement is not extraordinary. United States v. Yusuff, 96

F.3d 982, 989-90 (7th Cir. 1996).

      Criminal History Category

      As set forth in the plea agreement, and confirmed in the PSR, (PSR, at 41), the

defendant has nine criminal history points, which places him in criminal history

category IV.

      Advisory Guidelines Range

      The government contends that a total offense level of 32, coupled with a

criminal history category of IV, results in an advisory sentencing guidelines range of

168-210 months’ imprisonment.




                                          9
  Case: 1:16-cr-00107 Document #: 173 Filed: 10/06/20 Page 10 of 13 PageID #:658




II.   THE SECTION 3553(A) FACTORS WARRANT A SENTENCE                OF   168 MONTHS’
      IMPRISONMENT

         a. NATURE AND CIRCUMSTANCES OF THE OFFENSE

      The defendant stands convicted of trafficking in firearms and distributing

cocaine, and these are serious offenses that are deserving of a serious sentence.

      Most aggravating in defendant’s conduct is the sale of three firearms to a

person who the defendant ostensibly believed intended to distribute the same

firearms to other persons to be used to commit crimes. The unlawful and informal

transfer of firearms among private persons, especially members of criminal street

gangs, frustrates the job of law enforcement. Firearms move freely and quickly among

members of criminal street gangs, just as the defendant sold firearms to a fellow

member of the Latin Kings. And the over-proliferation of illegal firearms in the

streets, especially in the hands of persons who Congress has said cannot be trusted

with them such as felons like the defendant, contributes to the stubbornly high levels

of violence in and around the Chicagoland area.

         b. HISTORY AND CHARACTERISTICS OF THE DEFENDANT

      The defendant, who is now 43 years old, is a violent person with a violent

criminal history.

      The defendant earned his first adult criminal conviction at the age of 18 when

he was convicted of unlawful use of a weapon. (PSR, at ¶34). In that case, the

defendant possessed a firearm outside his residence, and was sentenced to a term of

conditional discharge. (PSR, at ¶34). Defendant’s criminal conduct quickly escalated

                                          10
  Case: 1:16-cr-00107 Document #: 173 Filed: 10/06/20 Page 11 of 13 PageID #:659




however to active violence. On May 27, 1995, the defendant discharged a firearm at

two other persons. (PSR, at ¶35). The defendant was convicted of one count of

aggravated discharge of a firearm and sentenced to four years’ custody. (PSR, at ¶35).

While on parole, the defendant subsequently violated his conditions and was

readmitted to custody in February 1997.

      The defendant’s criminal conduct only worsened from there when he was

convicted of conspiracy-to-commit-murder in November 1998. (PSR, at ¶36). There,

the defendant agreed with other persons to commit murder and provided two

handguns to his coconspirators in order to carry out the violent act. (PSR, at ¶36).

The defendant received a sentence of 10 years’ custody, but appears to have served

significantly less when he was released in 2004. (PSR, at ¶36).

      Even when in prison and awaiting trial on the conspiracy-to-commit-murder

charge, the defendant’s criminal conduct continued unabated. Seven days after he

was arrested for the murder charge, on June 28, 1996, the defendant possessed

contraband inside the Sheridan Correctional Center, specifically cannabis, and was

sentenced to two years’ custody. (PSR, at ¶37).

      The defendant was eventually released from custody in or around May 2004.

(PSR, at ¶36). Within one year, the defendant was arrested again, this time for

possession of 100-400 grams of cocaine with intent to deliver. (PSR, at ¶39). While on

bond for that offense, the defendant picked up another offense – aggravated battery

in October 2006, when the defendant struck a female victim in public. (PSR, at ¶40).

Those two convictions kept the defendant in custody until on or about August 13,



                                          11
   Case: 1:16-cr-00107 Document #: 173 Filed: 10/06/20 Page 12 of 13 PageID #:660




2014. (PSR, at ¶39 & 40). Within four months of the expiration of his parole, the

defendant returned to criminal conduct and began selling firearms to the confidential

source in the instant case in or around December 2014.

       The defendant may not qualify, as a technical matter, as an armed career

criminal under Title 18, United States Code, Section 924(e), but the defendant’s

criminal history reflects the same. The defendant’s criminal history runs the gamut:

firearm possession, drug dealing, and active violence, including discharging weapons,

battery and conspiring to commit murder. The defendant’s criminal history is both

egregious and consistent. What is clear from the defendant’s near-nonstop criminal

activity is that he has never been deterred, and a serious term of imprisonment is

needed to not only deter him and others, but to protect the public from further crimes

of the defendant.

III.   TERM OF SUPERVISED RELEASE

       Given the circumstances of the offense and the history and characteristics of

the defendant, including the prior commission of criminal conduct while on bond and

other forms of court supervision, the government recommends the maximum term of

three years’ supervised release. The defendant would benefit from being under the

watchful eye of the Court.

IV.    CONCLUSION

       For the reasons set forth above, and in consideration of the factors enumerated

under 18 U.S.C. § 3553(a), the government respectfully requests that this Court

impose a sentence within the Guidelines range of 168 months’ imprisonment,



                                          12
  Case: 1:16-cr-00107 Document #: 173 Filed: 10/06/20 Page 13 of 13 PageID #:661




followed by three years of supervised release.

                                       Respectfully submitted,

                                       JOHN R. LAUSCH, JR.
                                       United States Attorney

                                       By: /s/ Timothy J. Storino
                                       Timothy J. Storino
                                       Assistant United States Attorney
                                       219 S. Dearborn Street, 5th Floor
                                       Chicago, Illinois 60604
                                       (312) 353-5347

Dated: October 6, 2020




                                         13
